Citation Nr: 1623619	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a disability manifested by calf pain, to include as secondary to bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2016, the Veteran, sitting at the RO, testified at a Board hearing before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Several service treatment records indicate that the Veteran complained of bilateral knee pain.  Treatment records reflect that the Veteran had a history of Osgood Schlatter disease.

During a May 2010 VA examination, the VA examiner noted that the Veteran had been diagnosed with Osgood Schlatter disease in service as well as pain related to over-use.  Upon current examination, the Veteran's left knee appeared normal, while his right knee showed degenerative changes.  After review of the claims file and interview of the Veteran, the May 2010 VA examiner stated that "Osgood Schlatter disease often occurs during adolescence and tends to resolve over time.  However, the Veteran's examinations and his x-ray reports were consistently negative for any significant knee condition."  The examiner acknowledged the Veteran's reports that he had not been seen or treated for any knee condition since being discharged from military service.  In addition, the examiner stated that the Veteran had been under the care of a VA Medical Center (VAMC) for one year and had not addressed any condition involving his knees with his provider.  The examiner found there were no records to support the notion that a chronic knee condition persisted after discharge from the military.  Therefore, the examiner opined that the Veteran's current knee condition was less likely as not caused by the knee pain that he experienced during his military service. 

The Board notes that since this examination, the Veteran has submitted copies of MRIs indicating bilateral knee pathology, to include degenerative changes of the bilateral knees.   

Moreover, the Board finds the May 2010 VA examination report to be inadequate.  The examiner reported having reviewed the Veteran's claim file in formulating the opinion, but did not account for the Veteran's credible statements that his bilateral knee pain has continued since service, and rather, relied on a lack of "records to support the notion" that a continuous knee problem had existed since military service.  See, e.g., April 2016 Hearing Transcript, p. 5; Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).

Additionally, the Board acknowledges that the May 2010 VA examiner has suggested that the Veteran's in-service diagnosis of Osgood Schlatter disease pre-existed service by stating that such often occurs during adolescence.  However, the Veteran was examined at the time of his entrance into the military and such examination report reflects that his knees were found to be normal on clinical examination.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994) (holding that "asthma" was not noted where, although the veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  In this case, although the May 2010 examiner suggested that Osgood Schlatter disease pre-existed service, the Veteran's entrance examination detected no abnormalities related to the bilateral knees.  The Board finds that Osgood Schlatter disease was not noted at entrance to service.  See Crowe, 7 Vet. App. at 240.  Accordingly, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that no bilateral knee condition was noted at the time of the Veteran's entry into service.  Therefore, the Veteran is presumed sound upon entry into service.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In the instant case the Board finds VA cannot meet this onerous burden of proof on either prong.  With respect to the first prong, the only evidence of the disability prior to service is the May 2010 VA examiner's statement based on a report provided by the Veteran, a layperson.  With respect to the second prong, the Veteran had additional bilateral knee complaints in service, so there is evidence of manifestations of knee problems in service.  Therefore, VA cannot show that the disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during service.  Consequently, the Board finds there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 111 (West 2014).  Accordingly, the analysis to follow will focus on the elements required for a claim of service connection, as opposed to a claim of aggravation of a pre-existing condition.  See 38 C.F.R. § 3.304(b)(1) (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The May 2010 VA examination report shows that the Veteran has a current diagnosis of right knee degenerative changes.  Additionally, as noted above, MRIs conducted after the May 2010 VA examination indicate degenerative changes of both knees.   The May 2010 VA examination does not address whether these disabilities are related to any aspect of the Veteran's service, to include the complaints of bilateral knee.  Therefore, the May 2010 VA examination report is inadequate and a new VA examination is required.

With regards to the Veteran's claim for a disability manifested by calf pain, the Veteran contends that he has a bilateral calf disability secondary to his bilateral knee disability.

An October 1979 service treatment record reflects the Veteran's complaint of bilateral knee pain and pain radiating down bilaterally on anterior aspect of lower leg.  A March 1980 service treatment record shows a complaint of "bilateral knee and calf pain."  A September 2010 VA treatment records reflects the Veteran's complaints of chronic low back pain with bilateral leg radiculopathy to his knees.  A February 2011 VA treatment record shows the Veteran's complaint of pain that was lateral and radiated to his calf.  During the Veteran's April 2016 Board hearing, he testified that he had radiculopathy which he believed was the calf pain he experienced as secondary to his knees.  He stated that after service he continued to have knee pain that radiated into his calf.  He further testified that he did not seek treatment due to the demanding nature of his post-service employment, but self-medicated instead.  Given the evidence of in-service treatment for calf pain and the Veteran's testimony of recurrent symptoms of calf pain, VA's duty to obtain a VA examination to determine if the Veteran's has a current service-related disability manifested by bilateral calf pain has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all identified medical evidence not already of record, including VA treatment reports and any progress notes from December 2015 to present.  For any private medical reports identified, request from the Veteran any authorization needed to obtain such records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Obtain an additional medical opinion on the etiology of the Veteran's bilateral knee conditions.  The claims file and May 2010 examination report should be provided to and reviewed by the practitioner.  All tests deemed necessary should be conducted and the results reported.  For purposes of the opinion, the practitioner should assume that the Veteran did not have a pre-existing bilateral knee condition prior to entry into active duty service (in other words, he or she must disregard the May 2010 VA examiner's suggestion that the Veteran's Osgood Schlatter disease began during adolescence). 

Following review of the claims file and the 2010 examination report, the practitioner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee condition, to include degenerative changes, is etiologically related to any bilateral knee-related symptoms that manifested during the Veteran's service, to include Osgood Schlatter disease.
The practitioner should provide a rationale for all opinions expressed.  If the practitioner is unable to answer any question without resorting to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

3. Schedule a VA examination by an appropriate medical professional to determine the etiology of the Veteran's bilateral calf impairment.  Provide the Veteran's claims file to the VA examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral calf disability is related to his active service.  In particular, the examiner must clearly state if the Veteran has a separate, diagnosed calf disability, or if the calf pain noted by the Veteran is a symptom of his knee or back disabilities.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's March 1980 in-service complaint of and treatment for calf pain as it relates to any currently-diagnosed bilateral calf disability.

The examination report must include a complete rationale for all opinions expressed.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




